                                                                   Case 3:20-cv-04279 Document 1 Filed 06/26/20 Page 1 of 36



                                                       1   ALAN R. BRAYTON, ESQ., S.B. #73685
                                                           DAVID R. DONADIO, ESQ., S.B. #154436
                                                       2   ddonadio@braytonlaw.com
                                                           BRAYTON˜PURCELL LLP
                                                       3   Attorneys at Law
                                                           222 Rush Landing Road
                                                       4   P.O. Box 6169
                                                           Novato, California 94948-6169
                                                       5   (415) 898-1555
                                                           (415) 898-1247 (Fax No.)
                                                       6
                                                           Attorneys for Plaintiffs
                                                       7
                                                       8                                                 UNITED STATES DISTRICT COURT
                                                       9                                                NORTHERN DISTRICT OF CALIFORNIA
                                                      10                                                    SAN FRANCISCO DIVISION
                                                      11   ELIZABETH SULLIVAN, as Wrongful
                                                                                        )                                   No.
                                                           Death Heir, and as Successor-in-Interest to
                                                                                        )
                                                      12   TROY SULLIVAN, Deceased, and )
                                                           NICHOLAS NOVO, MARILYN ELAINE)                                   COMPLAINT FOR SURVIVAL,
                      NOVATO, CALIFORNIA 94948-6169
BRAYTON˜PURCELL LLP




                                                      13   RANDOLPH, ANITA SULLIVAN,    )                                   WRONGFUL DEATH - ASBESTOS;
                        222 RUSH LANDING ROAD
                          ATTORNEYS AT LAW




                                                           DAVID SULLIVAN and LARRY     )                                   DEMAND FOR JURY TRIAL
                                                      14   SULLIVAN, as Legal Heirs of TROY
                                                                                        )
                              (415) 898-1555
                              P O BOX 6169




                                                           SULLIVAN, Deceased,          )
                                                      15                                )
                                                                       Plaintiffs,      )
                                                      16                                )
                                                           vs.                          )
                                                      17                                )
                                                           PUGET SOUND COMMERCE CENTER, )
                                                      18   INC. (FKA TODD SHIPYARDS     )
                                                           CORPORATION),                )
                                                      19                                )
                                                                       Defendant.       )
                                                      20                                )
                                                                                        )
                                                      21   TROY RANDALL SULLIVAN and    )
                                                           RICHARD NOVO, JR.,           )
                                                      22                                )
                                                                       Defendant heirs. )
                                                      23
                                                      24                                                               I.
                                                      25                                                            PARTIES
                                                      26                1.           Plaintiffs in this action are the above-captioned successor-in-interest to, or the
                                                      27   personal representative of the estate of Decedent; and the personal representatives on behalf of
                                                      28   the legal heirs, or the heirs-at-law, of the Decedent, and are all hereinafter referred to as


                                                           K:\Injured\28022\FED\PLD\cmp fed wdsrv.wpd                  1
                                                                                 COMPLAINT FOR SURVIVAL, WRONGFUL DEATH - ASBESTOS; DEMAND FOR JURY TRIAL
             Case 3:20-cv-04279 Document 1 Filed 06/26/20 Page 2 of 36



 1   “Plaintiffs.” TROY RANDALL SULLIVAN and RICHARD NOVO, JR., are statutory
 2   Wrongful Death heirs of Decedent TROY SULLIVAN, and are identified in the caption as
 3   nominal defendants (“Defendant Heirs”) as their consent to be joined as Plaintiffs could not be
 4   obtained.
 5                2.           The person who sustained asbestos-related lung injuries and death as a result of
 6   their inhalation of asbestos fibers through the person’s occupational exposure to asbestos,
 7   hereinafter “Decedent” is, with the date of death: TROY SULLIVAN died June 29, 2019.
 8   ELIZABETH SULLIVAN is the spouse of TROY SULLIVAN and is hereinafter referred to as
 9   “surviving spouse.”
10                3.           Decedent sustained an asbestos-related lung disease and death by precisely the
11   following mechanism: the inhalation of asbestos fibers released during the handling of asbestos-
12   containing products at Decedent’s jobsites. The pathogenesis of Decedent’s asbestos-related
13   diseases is explained on Exhibit A, attached to Plaintiffs' complaint and incorporated by
14   reference herein.
15                4.           All of Plaintiffs’ claims arise out of a similar series of occurrences: repeated
16   exposure to asbestos-containing products manufactured, distributed, and/or sold by defendants
17   and supplied to, installed and/or maintained by defendants at Decedent’s worksites, over a period
18   of years, caused from release of toxic asbestos fibers and subsequent inhalation by the Decedent,
19   resulting in cumulative, progressive, incurable lung diseases.
20                5.           Each Plaintiff claims damages for an asbestos-related disease arising from an
21   identical series of occurrences not dependent on Decedent’s worksite but on the fact that
22   asbestos-containing products, when handled in the manner in which they were intended, released
23   harmful asbestos fibers which when inhaled by Decedent, caused serious lung disease. The
24   allegations of Plaintiffs regarding the nature of Decedent’s asbestos-related diseases, the nature
25   of asbestos; the propensity of asbestos to cause disease, the criteria for diagnosis of disease, are
26   all identical.
27                6.           Plaintiffs are informed and believe, and thereon allege, that at all times herein
28   mentioned, defendants were and are corporations, partnerships, unincorporated associations, sole


     K:\Injured\28022\FED\PLD\cmp fed wdsrv.wpd                 2
                           COMPLAINT FOR SURVIVAL, WRONGFUL DEATH - ASBESTOS; DEMAND FOR JURY TRIAL
             Case 3:20-cv-04279 Document 1 Filed 06/26/20 Page 3 of 36



 1   proprietorships and/or other business entities organized and existing under and by virtue of the
 2   laws of the State of California, or the laws of some other state or foreign jurisdiction, and that
 3   said defendants, and each of them, were and are authorized to do and are doing business in the
 4   State of California, and that said defendants have regularly conducted business in the State of
 5   California.
 6                                                             II.
 7                        JURISDICTION, VENUE AND INTRADISTRICT ASSIGNMENT
 8                7.           Jurisdiction: Plaintiff ELIZABETH SULLIVAN is a citizen of the State of
 9   Oregon. Plaintiff(s) NICHOLAS NOVO, MARILYN ELAINE RANDOLPH, ANITA
10   SULLIVAN, DAVID SULLIVAN and LARRY SULLIVAN, are citizens of the following states,
11   respectively: Texas; Indiana; Oregon; California; and California.
12                Defendants are each corporations incorporated under the laws of and having its principal
13   places of business in the following States:
14     DEFENDANT                                                     STATE
15     PUGET SOUND COMMERCE CENTER, INC.                             Delaware/Washington
       (FKA TODD SHIPYARDS CORPORATION)
16
17                This Court has original jurisdiction under 28 U.S.C. § 1332, in that it is a civil action
18   between citizens of different states in which the matter in controversy exceeds, exclusive of costs
19   and interest, seventy-five thousand dollars.
20                8.           Venue / Intradistrict Assignment. Venue is proper in the Northern District of
21   California and assignment to the San Francisco Division of said district is proper as a substantial
22   part of the events or omissions which give rise to the claims asserted by Plaintiffs herein
23   occurred within the County of San Francisco, California, and Defendants are subject to personal
24   jurisdiction in this district at the time the action is commenced.
25   ///
26   ///
27   ///
28   ///


     K:\Injured\28022\FED\PLD\cmp fed wdsrv.wpd                3
                           COMPLAINT FOR SURVIVAL, WRONGFUL DEATH - ASBESTOS; DEMAND FOR JURY TRIAL
             Case 3:20-cv-04279 Document 1 Filed 06/26/20 Page 4 of 36



 1                                                            III.
 2                                                  CAUSES OF ACTION
 3                                                FIRST CAUSE OF ACTION
                                                    (Negligence - Survival)
 4
 5                PLAINTIFF ELIZABETH SULLIVAN AS SUCCESSOR-IN-INTEREST TO THE
 6   DECEDENT TROY SULLIVAN COMPLAINS OF DEFENDANTS PUGET SOUND
 7   COMMERCE CENTER, INC. (FKA TODD SHIPYARDS CORPORATION), THEIR
 8   "ALTERNATE ENTITIES," AND EACH OF THEM, AND FOR A CAUSE OF ACTION FOR
 9   NEGLIGENCE ALLEGES:
10                9.           At all times herein mentioned, each of the named defendants was the successor,
11   successor in business, successor in product line or a portion thereof, assign, predecessor,
12   predecessor in business, predecessor in product line or a portion thereof, parent, holding
13   company, affiliate, venturer, co-venturer, subsidiary, wholly or partially owned by, or the whole
14   or partial owner of or member in an entity researching, studying, manufacturing, fabricating,
15   designing, modifying, labeling, assembling, distributing, leasing, buying, offering for sale,
16   supplying, selling, inspecting, testing, authorizing, approving, certifying, facilitating, promoting,
17   representing, endorsing servicing, installing, contracting for installation, repairing, marketing,
18   warranting, rebranding, manufacturing for others, packaging, specifying, requiring, mandating, or
19   otherwise directing and/or facilitating the use of, or advertising a certain product, namely
20   asbestos, and/or other products containing asbestos. Said entities shall hereinafter collectively be
21   called ALTERNATE ENTITIES. Each of the herein named defendants is liable for the tortious
22   conduct of each successor, successor in business, successor in product line or a portion thereof,
23   assign, predecessor in product line or a portion thereof, parent, holding company, affiliate,
24   venturer, co-venturer, subsidiary, whole or partial owner, or wholly or partially owned entity, or
25   entity that it was a member of, or funded, that researched, studied, manufactured, fabricated,
26   designed, modified, labeled, assembled, distributed, leased, bought, offered for sale, supplied,
27   sold, inspected, serviced, installed, contracted for installation, repaired, marketed, warranted,
28   rebranded, manufactured for others and advertised a certain product, namely asbestos, and other


     K:\Injured\28022\FED\PLD\cmp fed wdsrv.wpd               4
                           COMPLAINT FOR SURVIVAL, WRONGFUL DEATH - ASBESTOS; DEMAND FOR JURY TRIAL
             Case 3:20-cv-04279 Document 1 Filed 06/26/20 Page 5 of 36



 1   products containing asbestos. The following defendants, and each of them, are liable for the acts
 2   of each and every ALTERNATE ENTITY, and each of them, in that there has been a virtual
 3   destruction of Plaintiffs' remedy against each such ALTERNATE ENTITY; defendants, and each
 4   of them, have acquired the assets, product line, or a portion thereof, of each such ALTERNATE
 5   ENTITY; defendants, and each of them, caused the destruction of Plaintiffs’ remedy against each
 6   such ALTERNATE ENTITY; each such defendant has the ability to assume the risk-spreading
 7   role of each such ALTERNATE ENTITY; and that each such defendant enjoys the goodwill
 8   originally attached to each such ALTERNATE ENTITY:
 9   DEFENDANT                                         ALTERNATE ENTITY

10   PUGET SOUND COMMERCE CENTER,                      VIGOR SHIPYARDS, INC. ( FKA TODD PACIFIC
      INC.(FKA TODD SHIPYARDS                            SHIPYARDS CORPORATION)
11     CORPORATION)                                    SEATTLE-TACOMA SHIPBUILDING CORP.
                                                       TODD SEATTLE DRY DOCKS, INC.
12
13                10.          At all times herein mentioned, defendants, their ALTERNATE ENTITIES, and
14   each of them, were and are engaged in the business of researching, manufacturing, fabricating,
15   designing, modifying, labeling, assembling, distributing, leasing, buying, offering for sale,
16   supplying, selling, inspecting, endorsing, testing, authorizing, approving, certifying, facilitating,
17   promoting, representing, servicing, installing, contracting for installation, repairing, marketing,
18   warranting, rebranding, manufacturing for others, packaging, specifying, requiring, mandating, or
19   otherwise directing and/or facilitating the use of, or advertising a certain product, namely
20   asbestos and other products containing asbestos.
21                11.          In part, and without limitation as to other defendants, defendant PUGET SOUND
22   COMMERCE CENTER, INC. (FKA TODD SHIPYARDS CORPORATION), manufactured,
23   modified, serviced and/or repaired asbestos-containing ships and vessels.
24                12.          At all times herein mentioned, defendants, their ALTERNATE ENTITIES and
25   each of them, singularly and jointly, negligently, and carelessly researched, manufactured,
26   fabricated, designed, modified, tested or failed to test, abated or failed to abate, warned or failed
27   to warn of the health hazards, labeled, assembled, distributed, leased, bought, offered for sale,
28   supplied, sold, inspected, serviced, authorized, approved, certified, facilitated, promoted,


     K:\Injured\28022\FED\PLD\cmp fed wdsrv.wpd               5
                           COMPLAINT FOR SURVIVAL, WRONGFUL DEATH - ASBESTOS; DEMAND FOR JURY TRIAL
             Case 3:20-cv-04279 Document 1 Filed 06/26/20 Page 6 of 36



 1   installed, represented, endorsed, contracted for installation of, repaired, marketed, warranted,
 2   rebranded, manufactured for others, packaged and advertised, a certain product, namely asbestos,
 3   and other products containing asbestos, in that said products caused personal injuries to users,
 4   consumers, workers, bystanders and others, including the Decedent herein, (hereinafter
 5   collectively called "exposed persons"), while being used in a manner that was reasonably
 6   foreseeable, thereby rendering said products hazardous, unsafe, and dangerous for use by
 7   "exposed persons."
 8                13.          Defendants, their ALTERNATE ENTITIES, and each of them, had a duty to
 9   exercise due care in the pursuance of the activities mentioned above and defendants, and each of
10   them, breached said duty of due care.
11                14.          Defendants, their ALTERNATE ENTITIES and each of them, knew, or should
12   have known, and intended that the aforementioned asbestos and products containing asbestos and
13   related products and equipment, would be transported by truck, rail, ship, and other common
14   carriers, that in the shipping process the products would break, crumble, or be otherwise
15   damaged; and/or that such products would be used for insulation, construction, plastering,
16   fireproofing, soundproofing, automotive, aircraft and/or other applications, including, but not
17   limited to unpacking, preparing, using, sawing, drilling, chipping, hammering, scraping, sanding,
18   breaking, removing, maintaining, inspecting, "rip-out," and other manipulation, resulting in the
19   release of airborne asbestos fibers, and that through such foreseeable use and/or handling
20   "exposed persons," including Decedent herein, would use or be in proximity to and exposed to
21   said asbestos fibers, which contaminated the packaging, products, environment, and clothing of
22   persons working in proximity to said products, directly or through reentrainment.
23                15.          Decedent had used, handled, or been otherwise exposed to asbestos and asbestos-
24   containing products referred to herein in a manner that was reasonably foreseeable. Decedent’s
25   exposure to asbestos and asbestos-containing products is on current information as set forth at
26   various locations and circumstances in Exhibit A, attached hereto and incorporated by reference
27   herein.
28   ///


     K:\Injured\28022\FED\PLD\cmp fed wdsrv.wpd               6
                           COMPLAINT FOR SURVIVAL, WRONGFUL DEATH - ASBESTOS; DEMAND FOR JURY TRIAL
             Case 3:20-cv-04279 Document 1 Filed 06/26/20 Page 7 of 36



 1                16.          As a direct and proximate result of the acts, omissions, and conduct of the
 2   defendants, their ALTERNATE ENTITIES, and each of them, as aforesaid, Decedent’s exposure
 3   to asbestos and asbestos-containing products caused severe and permanent injury, damage, loss,
 4   or harm to the Decedent as set forth in Exhibit A, attached to Plaintiffs’ complaint and
 5   incorporated by reference herein.
 6                17.          Plaintiffs are informed and believe, and thereon allege, that progressive lung
 7   disease, cancer, and other serious diseases are caused by inhalation or ingestion of asbestos fibers
 8   without perceptible trauma and that said injury, damage, loss, or harm results from exposure to
 9   asbestos and asbestos-containing products over a period of time.
10                18.          Decedent suffered from a condition related to exposure to asbestos and asbestos-
11   containing products. Decedent was not aware at the time of exposure that asbestos or asbestos-
12   containing products presented any risk of injury and/or disease.
13                19.          As a direct and proximate result of the aforesaid conduct of the defendants, their
14   "alternate entities," and each of them, Decedent incurred liability for physicians, surgeons,
15   nurses, hospital care, medicine, hospices, X-rays and other medical treatment, the true and exact
16   amount thereof being unknown to Plaintiffs at this time, and Plaintiffs pray leave to amend this
17   complaint accordingly when the true and exact cost thereof is ascertained.
18                20.          As a direct and proximate result of the aforesaid conduct of the defendants, their
19   ALTERNATE ENTITIES, and each of them, Decedent incurred liability for the reasonable value
20   of medial care provided by Decedent’s family members measured by, inter alia, the costs
21   associated with the hiring a registered nurse, home hospice, or other service provider, the true
22   and exact amount thereof being unknown to Plaintiffs at this time, and Plaintiffs pray leave to
23   amend this complaint accordingly when the true and exact costs are known or at time of trial.
24                21.          As a direct and proximate result of the aforesaid conduct of defendants, their
25   ALTERNATE ENTITIES, and each of them, Decedent suffered permanent injuries to his person,
26   body, and health, including, but not limited to, asbestosis, other lung damage, and cancer and
27   related sequelae, and the mental and emotional distress attendant thereto, and ultimately death,
28   ///


     K:\Injured\28022\FED\PLD\cmp fed wdsrv.wpd                 7
                           COMPLAINT FOR SURVIVAL, WRONGFUL DEATH - ASBESTOS; DEMAND FOR JURY TRIAL
             Case 3:20-cv-04279 Document 1 Filed 06/26/20 Page 8 of 36



 1   from the effect of exposure to asbestos fibers, all to his general damage in the sums to be proven
 2   at trial.
 3                22.          As a further direct and proximate result of the said conduct of the defendants,
 4   their ALTERNATE ENTITIES, and each of them, Decedent incurred loss of income, benefits,
 5   entitlements, wages, profits, and commissions, a diminishment of earning potential, and other
 6   pecuniary losses, the full nature and extent of which are not yet known to Plaintiffs; and leave is
 7   requested to amend this complaint to conform to proof at the time of trial.
 8                23.          As a further direct and proximate result of the said conduct of the defendants,
 9   their ALTERNATE ENTITIES, and each of them, Decedent’s exposure to asbestos and asbestos-
10   containing products caused severe and permanent injury to Decedent, and ultimately Decedent
11   died on the date previously stated herein.
12                24.          Defendants, their ALTERNATE ENTITIES, and each of them, and their officers,
13   directors and managing agents participated in, authorized, expressly and impliedly ratified, and
14   had full knowledge of, or should have known of, each of the acts set forth herein.
15                25.          Defendants, their ALTERNATE ENTITIES, and each of them, are liable for the
16   fraudulent, oppressive, and malicious acts of their ALTERNATE ENTITIES, and each of them,
17   and each defendant's officers, directors, and managing agents participated in, authorized,
18   expressly and impliedly ratified, and had full knowledge of, or should have known of, the acts of
19   each of their ALTERNATE ENTITIES as set forth herein.
20                WHEREFORE, Plaintiffs pray judgment against defendants, their "alternate entities," and
21   each of them, as hereinafter set forth.
22                                                SECOND CAUSE OF ACTION
                                                   (Products Liability - Survival)
23
24                PLAINTIFF ELIZABETH SULLIVAN AS SUCCESSOR-IN-INTEREST TO THE
25   DECEDENT TROY SULLIVAN COMPLAINS OF DEFENDANTS PUGET SOUND
26   COMMERCE CENTER, INC. (FKA TODD SHIPYARDS CORPORATION), THEIR
27   "ALTERNATE ENTITIES,"AND EACH OF THEM; EACH FOR A SECOND, SEPARATE,
28   ///


     K:\Injured\28022\FED\PLD\cmp fed wdsrv.wpd                 8
                           COMPLAINT FOR SURVIVAL, WRONGFUL DEATH - ASBESTOS; DEMAND FOR JURY TRIAL
             Case 3:20-cv-04279 Document 1 Filed 06/26/20 Page 9 of 36



 1   FURTHER AND DISTINCT CAUSE OF ACTION FOR PRODUCTS LIABILITY
 2   (SURVIVAL), COMPLAIN AS FOLLOWS:
 3                26.          Plaintiffs incorporate herein by reference, as though fully set forth herein, each
 4   paragraph of the First Cause of Action herein.
 5                27.          Defendants, their "alternate entities," and each of them, knew and intended that
 6   the above-referenced asbestos and asbestos-containing products would be used by the purchaser
 7   or user without inspection for defects therein or in any of their component parts and without
 8   knowledge of the hazards involved in such use.
 9                28.          Said asbestos and asbestos-containing products were defective and unsafe for their
10   intended purpose in that the inhalation or ingestion of asbestos fibers causes serious disease
11   and/or death. The defect existed in the said products at the time they left the possession of
12   defendants, their ALTERNATE ENTITIES, and each of them. Said products did, in fact, cause
13   personal injuries, including asbestosis, other lung damage, cancer, and death to "exposed
14   persons," including Decedent herein, while being used in a reasonably foreseeable manner,
15   thereby rendering the same defective, unsafe, and dangerous for use.
16                29.          "Exposed persons" did not know of the substantial danger of using said products.
17   Said dangers were not readily recognizable by "exposed persons." Said defendants, their
18   ALTERNATE ENTITIES, and each of them, further failed to adequately warn of the risks to
19   which Decedent and others similarly situated were exposed.
20                30.          In researching, manufacturing, fabricating, designing, modifying, testing or failing
21   to test, warning or failing to warn, labeling, assembling, distributing, leasing, buying, offering for
22   sale, supplying, selling, inspecting, testing, authorizing, approving, certifying, facilitating,
23   promoting, representing, endorsing servicing, installing, contracting for installation, repairing,
24   marketing, warranting, rebranding, manufacturing for others, packaging and advertising asbestos
25   and asbestos-containing products, defendants, their ALTERNATE ENTITIES, and each of them,
26   did so with conscious disregard for the safety of "exposed persons" who came in contact with
27   said asbestos and asbestos-containing products, in that said defendants, their ALTERNATE
28   ENTITIES, and each of them, had prior knowledge that there was a substantial risk of injury or


     K:\Injured\28022\FED\PLD\cmp fed wdsrv.wpd                 9
                           COMPLAINT FOR SURVIVAL, WRONGFUL DEATH - ASBESTOS; DEMAND FOR JURY TRIAL
            Case 3:20-cv-04279 Document 1 Filed 06/26/20 Page 10 of 36



 1   death resulting from exposure to asbestos or asbestos-containing products, including, but not
 2   limited to, asbestosis, other lung damages, and cancer. Said knowledge was obtained, in part,
 3   from scientific studies performed by, at the request of, or with the assistance of, said defendants,
 4   their ALTERNATE ENTITIES, and each of them, and which knowledge was obtained by said
 5   defendants, their ALTERNATE ENTITIES, and each of them on or before 1930, and thereafter.
 6                31.          On or before 1930, and thereafter, said defendants, their ALTERNATE
 7   ENTITIES and each of them, were aware that members of the general public and other "exposed
 8   persons," who would come in contact with their asbestos and asbestos-containing products, had
 9   no knowledge or information indicating that asbestos or asbestos-containing products could
10   cause injury, and said defendants, their ALTERNATE ENTITIES, and each of them, knew that
11   members of the general public and other "exposed persons," who came in contact with asbestos
12   and asbestos-containing products, would assume, and in fact did assume, that exposure to
13   asbestos and asbestos-containing products was safe, when in fact said exposure was extremely
14   hazardous to health and human life.
15                32.          With said knowledge, said defendants, their ALTERNATE ENTITIES, and each
16   of them, opted to research, manufacture, fabricate, design, modify, label, assemble, distribute,
17   lease, buy, offer for sale, supply, sell, inspect, service, install, contract for installation, repair,
18   market, warrant, rebrand, manufacture for others, package and advertise said asbestos and
19   asbestos-containing products without attempting to protect "exposed persons" from, or warn
20   "exposed persons" of, the high risk of injury or death resulting from exposure to asbestos and
21   asbestos-containing products. Rather than attempting to protect "exposed persons" from, or warn
22   "exposed persons" of, the high risk of injury or death resulting from exposure to asbestos and
23   asbestos-containing products, defendants, their ALTERNATE ENTITIES, and each of them,
24   intentionally failed to reveal their knowledge of said risk, and consciously and actively concealed
25   and suppressed said knowledge from "exposed persons" and members of the general public, thus
26   impliedly representing to "exposed persons" and members of the general public that asbestos and
27   asbestos-containing products were safe for all reasonably foreseeable uses. Defendants, their
28   ///


     K:\Injured\28022\FED\PLD\cmp fed wdsrv.wpd              10
                           COMPLAINT FOR SURVIVAL, WRONGFUL DEATH - ASBESTOS; DEMAND FOR JURY TRIAL
            Case 3:20-cv-04279 Document 1 Filed 06/26/20 Page 11 of 36



 1   ALTERNATE ENTITIES, and each of them, engaged in this conduct and made these implied
 2   representations with the knowledge of the falsity of said implied representations.
 3                33.          The above-referenced conduct of said defendants, their ALTERNATE ENTITIES,
 4   and each of them, was motivated by the financial interest of said defendants, their ALTERNATE
 5   ENTITIES, and each of them, in the continuing, uninterrupted research, design, modification,
 6   manufacture, fabrication, labeling, assembly, distribution, lease, purchase, offer for sale, supply,
 7   sale, inspection, installation, contracting for installation, repair, marketing, warranting,
 8   rebranding, manufacturing for others, packaging, specifying, requiring, mandating, or otherwise
 9   directing and/or facilitating the use of, or advertising of asbestos and asbestos-containing
10   products. In pursuance of said financial motivation, said defendants, their ALTERNATE
11   ENTITIES, and each of them, consciously disregarded the safety of "exposed persons" and in fact
12   were consciously willing and intended to permit asbestos and asbestos-containing products to
13   cause injury to "exposed persons" and induced persons to work with and be exposed thereto,
14   including Decedent.
15                34.          Plaintiffs allege that the aforementioned defendants, their ALTERNATE
16   ENTITIES, and each of them impliedly warranted their asbestos and asbestos-containing
17   products, to be safe for their intended use, but that their asbestos and asbestos-containing
18   products, created an unreasonable risk of bodily harm to exposed persons.
19                35.          Plaintiffs relied upon defendants', their ALTERNATE ENTITIES, and each of
20   their representations, lack of warnings, and implied warranties of fitness of asbestos and their
21   asbestos-containing products. As a direct, foreseeable, and proximate result thereof, Decedent
22   suffered permanent injury and death as alleged herein.
23                36.          As a direct and proximate result of the actions and conduct outlined herein,
24   Decedent have suffered the injuries and damages herein alleged.
25                WHEREFORE, Plaintiffs pray judgment against defendants, their "alternate entities", and
26   each of them, as hereinafter set forth.
27   ///
28   ///


     K:\Injured\28022\FED\PLD\cmp fed wdsrv.wpd                11
                           COMPLAINT FOR SURVIVAL, WRONGFUL DEATH - ASBESTOS; DEMAND FOR JURY TRIAL
            Case 3:20-cv-04279 Document 1 Filed 06/26/20 Page 12 of 36



 1                                                 THIRD CAUSE OF ACTION
                                                  (Negligence - Wrongful Death)
 2
 3                PLAINTIFF ELIZABETH SULLIVAN, AS WRONGFUL DEATH HEIR, AND AS
 4   SUCCESSOR-IN-INTEREST TO TROY SULLIVAN DECEASED, AND PLAINTIFF(S)
 5   NICHOLAS NOVO, MARILYN ELAINE RANDOLPH, ANITA SULLIVAN, DAVID
 6   SULLIVAN and LARRY SULLIVAN, AS LEGAL HEIR(S) OF DECEDENT, COMPLAIN OF
 7   DEFENDANTS PUGET SOUND COMMERCE CENTER, INC. (FKA TODD SHIPYARDS
 8   CORPORATION), THEIR "ALTERNATE ENTITIES," AND EACH OF THEM; EACH FOR A
 9   THIRD, SEPARATE, FURTHER AND DISTINCT CAUSE OF ACTION FOR NEGLIGENCE
10   (WRONGFUL DEATH), COMPLAIN AS FOLLOWS:
11                37.          Plaintiffs incorporate by reference each paragraph contained within the First
12   Cause of Action as though fully set forth herein.
13                38.          The heirs at law of the Decedent and their relationship to the Decedent is set forth
14   below:
15   NAME                                             RELATIONSHIP TO DECEDENT

16   ELIZABETH SULLIVAN                               Spouse
     LARRY SULLIVAN                                   Son
17   MARILYN ELAINE RANDOLF                           Daughter
     ANITA SULLIVAN                                   Daughter
18   DAVID SULLIVAN                                   Son
     NICHOLAS NOVO                                    Grandson
19   TROY RANDALL SULLIVAN                            Son
     RICHARD NOVO, JR.                                Grandson
20
21                39.          The individuals set forth as heirs constitute all of the surviving heirs of the
22   Decedent.
23                40.          As a direct and proximate result of the conduct of the defendants, their
24   ALTERNATE ENTITIES, and each of them, as aforesaid, the exposure to asbestos and asbestos-
25   containing products caused Decedent to develop diseases from which condition Decedent died.
26   Plaintiffs were unaware that the death caused by asbestos-related disease until within one year of
27   filing the complaint.
28   ///


     K:\Injured\28022\FED\PLD\cmp fed wdsrv.wpd                  12
                           COMPLAINT FOR SURVIVAL, WRONGFUL DEATH - ASBESTOS; DEMAND FOR JURY TRIAL
            Case 3:20-cv-04279 Document 1 Filed 06/26/20 Page 13 of 36



 1                41.          At all times prior to his death, Decedent was a faithful and dutiful spouse to the
 2   surviving spouse.
 3                42.          As a direct and proximate result of the conduct of defendants, and each of them,
 4   and the death of Decedent, Decedent’s heirs have sustained pecuniary loss resulting from the loss
 5   of care, society, comfort, attention, services, and support of Decedent all to the damage of
 6   Decedent’s heirs.
 7                43.          As a further direct and proximate result of the conduct of defendants, and each of
 8   them, and the death of Decedent, Decedent’s heirs have incurred funeral expenses in an amount
 9   currently not ascertained.
10                WHEREFORE, Plaintiffs pray judgment against defendants, and each of them, as
11   hereinafter set forth.
12                                                  FOURTH CAUSE OF ACTION
                                                  (Products Liability - Wrongful Death)
13
14                PLAINTIFF ELIZABETH SULLIVAN, AS WRONGFUL DEATH HEIR, AND AS
15   SUCCESSOR-IN-INTEREST TO TROY SULLIVAN DECEASED, AND PLAINTIFF(S)
16   NICHOLAS NOVO, MARILYN ELAINE RANDOLPH, ANITA SULLIVAN, DAVID
17   SULLIVAN and LARRY SULLIVAN, AS LEGAL HEIR(S) OF DECEDENT, COMPLAIN OF
18   DEFENDANTS PUGET SOUND COMMERCE CENTER, INC. (FKA TODD SHIPYARDS
19   CORPORATION), THEIR "ALTERNATE ENTITIES," AND EACH OF THEM; EACH FOR A
20   FOURTH, SEPARATE, FURTHER AND DISTINCT CAUSE OF ACTION FOR PRODUCTS
21   LIABILITY (WRONGFUL DEATH), COMPLAIN AS FOLLOWS:
22                44.          Plaintiffs incorporate herein by reference, as though fully set forth herein, each
23   paragraph of the First, Second and Third Causes of Action herein.
24                45.          As a direct and proximate result of the conduct of defendants, and each of them,
25   Decedent’s heirs have sustained the injuries and damages previously alleged.
26                WHEREFORE, Plaintiffs pray judgment against defendants, their "alternate entities," and
27   each of them, as hereinafter set forth.
28   ///


     K:\Injured\28022\FED\PLD\cmp fed wdsrv.wpd                   13
                           COMPLAINT FOR SURVIVAL, WRONGFUL DEATH - ASBESTOS; DEMAND FOR JURY TRIAL
            Case 3:20-cv-04279 Document 1 Filed 06/26/20 Page 14 of 36



 1                                                    FIFTH CAUSE OF ACTION
                                                  (Premises Owner/Contractor Liability)
 2
 3                AS AND FOR A FURTHER AND FIFTH SEPARATE AND DISTINCT CAUSE OF
 4   ACTION, PLAINTIFFS COMPLAIN OF DEFENDANT PUGET SOUND COMMERCE
 5   CENTER, INC. (FKA TODD SHIPYARDS CORPORATION), AND THEIR ALTERNATE
 6   ENTITIES (hereinafter PREMISES OWNER/CONTRACTOR LIABILITY DEFENDANTS),
 7   AND ALLEGES AS FOLLOWS:
 8                46.          Plaintiffs incorporate herein by reference, as though fully set forth herein, each
 9   paragraphs 15 through 21 of the First Cause of Action herein.
10                47.          At all times herein mentioned, each of the PREMISES OWNER/CONTRACTOR
11   LIABILITY DEFENDANTS was a successor, successor-in-business, assign, predecessor,
12   predecessor-in-business, parent, holding company, venturer, co-venturer, subsidiary, wholly or
13   partially owned by, or the whole or partial owner of an entity causing certain asbestos-containing
14   insulation, other building materials, products, and toxic substances to be constructed, installed,
15   maintained, used, replaced, repaired and/or removed on the respective premises owned, leased,
16   maintained, managed, and/or controlled by them. Said entities shall hereinafter collectively be
17   called ALTERNATE ENTITIES. Each of the herein-named defendants is liable for the tortious
18   conduct of each successor, successor-in-business, assign, predecessor-in-business, parent,
19   holding company, venturer, co-venturer, subsidiary, whole or partial owner, or wholly or partially
20   owned entity, that caused the presence as aforesaid of said asbestos-containing insulation and
21   other toxic substances. Said defendants, and each of them, are liable for the acts of each and
22   every ALTERNATE ENTITY, and each of them, in that there has been a virtual destruction of
23   plaintiff's remedy against each such ALTERNATE ENTITY; defendants, and each of them, have
24   acquired the assets, or a portion thereof, of each such alternate entity; defendants, and each of
25   them, have caused the destruction of plaintiff's remedy against each such alternate entity; each
26   such defendant has the ability to assume the risk-spreading role of each such
27   ALTERNATE ENTITY, and that each such defendant enjoys the goodwill originally attached to
28   each such ALTERNATE ENTITY.


     K:\Injured\28022\FED\PLD\cmp fed wdsrv.wpd                   14
                           COMPLAINT FOR SURVIVAL, WRONGFUL DEATH - ASBESTOS; DEMAND FOR JURY TRIAL
            Case 3:20-cv-04279 Document 1 Filed 06/26/20 Page 15 of 36



 1                48.          At all times mentioned herein, the PREMISES OWNER/CONTRACTOR
 2   LIABILITY DEFENDANTS, and each of them, respectively, owned, leased, maintained,
 3   managed, and/or controlled the premises where decedent was present. The following
 4   information provided herein is preliminary, based on recall over events covering many years and
 5   further investigation and discovery may produce more reliable information.
 6   CONTRACTOR                                                                        TIME PERIOD
     DEFENDANTS                                         LOCATION
 7
     PUGET SOUND COMMERCE CENTER,                       Todd Shipyard                  1962 (on and off for
 8   INC. (FKA TODD SHIPYARDS                           Alameda, CA                    a total of approx. 9
     CORPORATION)                                                                      weeks)
 9
10   Additionally, Decedent might have been present at these or other PREMISES
11   OWNER/CONTRACTOR LIABILITY DEFENDANTS' premises at other locations and on other
12   occasions.
13                49.          Prior to and at said times and places, said PREMISES OWNER/CONTRACTOR
14   LIABILITY DEFENDANTS, and each of them, respectively, caused certain asbestos-containing
15   insulation, other building materials, products, and toxic substances to be constructed, installed,
16   maintained, used, supplied, replaced, repaired, and/or removed on each of the aforesaid
17   respective premises, by their own workers and/or by various unqualified or unskilled contractors,
18   and caused the release of dangerous quantities of toxic asbestos fibers and other toxic substances
19   into the ambient air and thereby created a hazardous and unsafe condition to Decedent and other
20   persons exposed to said asbestos fibers and toxic substances while present at said premises.
21                50.          At all times mentioned herein, said PREMISES OWNER/CONTRACTOR
22   LIABILITY DEFENDANTS, and each of them, knew or in the exercise of ordinary and
23   reasonable care should have known, that the foregoing conditions and activities created a
24   dangerous, hazardous, and unsafe condition, and unreasonable risk of harm and personal injury to
25   Decedent and other workers or persons so exposed present on each of the aforesaid respective
26   premises.
27                51.          At all times relevant herein, Decedent entered said premises and used or occupied
28   each of said respective premises as intended and for each of the respective PREMISES OWNER/


     K:\Injured\28022\FED\PLD\cmp fed wdsrv.wpd               15
                           COMPLAINT FOR SURVIVAL, WRONGFUL DEATH - ASBESTOS; DEMAND FOR JURY TRIAL
            Case 3:20-cv-04279 Document 1 Filed 06/26/20 Page 16 of 36



 1   CONTRACTOR LIABILITY DEFENDANTS' benefit and advantage and at each of the
 2   respective PREMISES OWNER/CONTRACTOR LIABILITY DEFENDANTS' request and
 3   invitation. In so doing, Decedent was exposed to dangerous quantities of asbestos fibers and
 4   other toxic substances released into the ambient air by the aforesaid hazardous conditions and
 5   activities managed, maintained, initiated, and/or otherwise created, controlled, or caused by said
 6   PREMISES OWNER/CONTRACTOR LIABILITY DEFENDANTS, and each of them.
 7                52.          Decedent at all times was unaware of the hazardous condition or the risk of
 8   personal injury created by the aforesaid presence and use of asbestos products and materials and
 9   other toxic substances on said premises.
10                53.          At all times mentioned herein, said PREMISES OWNER/CONTRACTOR
11   LIABILITY DEFENDANTS, and each of them, remained in control of the premises where
12   Decedent was performing his work.
13                54.          Said PREMISES OWNER/CONTRACTOR LIABILITY DEFENDANTS
14   retained control over safety and other related conditions and circumstances at Decedent's job
15   site(s) and affirmatively contributed to and exercised, or failed to exercise, that control in a
16   manner that caused Decedent’s injuries from asbestos-containing products.
17                55.          At all times mentioned herein, the PREMISES OWNER/CONTRACTOR
18   LIABILITY DEFENDANTS owed to Decedent and others similarly situated a duty to exercise
19   ordinary care in the management of such premises so as to avoid exposing workers such as
20   Decedent, to an unreasonable risk of harm and to avoid causing injury to said person.
21                56.          At all times mentioned herein, said PREMISES OWNER/CONTRACTOR
22   LIABILITY DEFENDANTS, and each of them, knew, or in the exercise of ordinary and
23   reasonable care should have known, that the premises that were in their control would be used
24   without knowledge of, or inspection for, defects or dangerous conditions and that the persons
25   present and using said premises would not be aware of the aforesaid hazardous conditions to
26   which they were exposed on the premises.
27                57.          At all times mentioned herein, said PREMISES OWNER/CONTRACTOR
28   LIABILITY DEFENDANTS, and each of them, negligently failed to maintain, manage, inspect,


     K:\Injured\28022\FED\PLD\cmp fed wdsrv.wpd               16
                           COMPLAINT FOR SURVIVAL, WRONGFUL DEATH - ASBESTOS; DEMAND FOR JURY TRIAL
            Case 3:20-cv-04279 Document 1 Filed 06/26/20 Page 17 of 36



 1   survey, or control said premises, or to abate, or correct, or to warn Decedent of, the existence of
 2   the aforesaid dangerous conditions and hazards on or about said premises.
 3                58.          Prior to and at the times and places aforesaid, said PREMISES
 4   OWNER/CONTRACTOR LIABILITY DEFENDANTS, and each of them, respectively, caused
 5   certain asbestos-containing insulation, other building materials, products, and toxic substances to
 6   be constructed, installed, maintained, used, replaced, repaired and/or removed on each of their
 7   aforesaid respective premises, by their own workers and/or by employing various contractors,
 8   and caused the release of dangerous quantities of toxic asbestos fibers and other toxic substances
 9   into the ambient air and thereby injured Decedent.
10                59.          At all times mentioned herein, said PREMISES OWNER/CONTRACTOR
11   LIABILITY DEFENDANTS, and each of them:
12                             a. Should have recognized that the work of said contractors would create during
13   the progress of the work, dangerous, hazardous, and unsafe conditions, which could or would
14   harm the Decedent and others unless special precautions were taken;
15                             b. Knew or had reason to know, that the contractors it had selected and hired to
16   install, remove, abate, or otherwise handle asbestos-containing materials were unfit, unskilled,
17   unlicenced, or otherwise unqualified to do so;
18                             c. Failed to use reasonable care to discover whether the contractors it selected and
19   hired to install, remove, abate, or otherwise handle asbestos-containing materials were
20   competent, or qualified to do so.
21                60.          In part, Decedent was exposed to dangerous asbestos fibers and other toxic
22   substances by reason of such contractors' failure to take the necessary precautions.
23                61.          The work of contractors on premises controlled by the PREMISES
24   OWNER/CONTRACTOR LIABILITY DEFENDANTS created an unsafe premise and an unsafe
25   work place by reason of the release of dangerous quantities of toxic substances, including but not
26   limited to asbestos.
27   ///
28   ///


     K:\Injured\28022\FED\PLD\cmp fed wdsrv.wpd                17
                           COMPLAINT FOR SURVIVAL, WRONGFUL DEATH - ASBESTOS; DEMAND FOR JURY TRIAL
            Case 3:20-cv-04279 Document 1 Filed 06/26/20 Page 18 of 36



 1                62.          The unsafe premise or work place was created, in part, by the negligent conduct of
 2   the contractors employed by the PREMISES OWNER/CONTRACTOR LIABILITY
 3   DEFENDANTS. Said negligent conduct includes, but is not limited to:
 4                                          a.    Failure to warn of asbestos and other toxic dusts;
 5                                          b.    Failure to suppress the asbestos-containing or toxic dusts;
 6                                          c.    Failure to remove the asbestos-containing and toxic dusts through
 7   use of ventilation or appropriate means;
 8                                          d.    Failure to provide adequate breathing protection, i.e., approved
 9   respirators or masks;
10                                          e.    Failure to inspect and/or test the air;
11                                          f.    Failure to provide medical monitoring.
12                                          g.    Failure to select and hire a careful and competent contractor or
13   subcontractor.
14                63.          The PREMISES OWNER/CONTRACTOR LIABILITY DEFENDANTS' duties
15   to maintain and provide safe premises, a safe place to work, and to warn of dangerous conditions
16   are non-delegable; said duties arise out of, inter alia, common law, California Civil Code § 1714,
17   and California Labor Code § 6400, et seq., or California Health and Safety Code § 40.200, et
18   seq., and regulations promulgated thereunder. Accordingly, the PREMISES
19   OWNER/CONTRACTOR LIABILITY DEFENDANTS are responsible for any breach of said
20   duties whether by themselves or others.
21                64.          Prior to and at said times and places, said PREMISES OWNER/CONTRACTOR
22   LIABILITY DEFENDANTS were subject to certain ordinances, standards, statutes, and other
23   government regulations promulgated by the United States Government, the State of California,
24   and others, including but not limited to the General Industry Safety Orders promulgated pursuant
25   to California Labor Code § 6400 and the California Administrative Code under the Division of
26   Industrial Safety, Department of Industrial Relations, including but not limited to Title VIII,
27   Group 9 (Control of Hazardous Substances), Article 81, § 4150, § 4106, § 4107, and § 4108,
28   and Threshold Limit Values as documented for asbestos and other toxic substances under


     K:\Injured\28022\FED\PLD\cmp fed wdsrv.wpd                     18
                           COMPLAINT FOR SURVIVAL, WRONGFUL DEATH - ASBESTOS; DEMAND FOR JURY TRIAL
            Case 3:20-cv-04279 Document 1 Filed 06/26/20 Page 19 of 36



 1   Appendix A, Table 1 of said Safety Orders; additionally, California Health and Safety Code
 2   § 40.200, et seq., which empowers the Bay Area Air Quality Management District (B.A.A.Q.D.)
 3   to promulgate regulations including, but not limited to B.A.A.Q.D. Regulation 11, Rules 2 and
 4   14, Title 40 Code of Federal Regulations, Chapter 1, Part 61, et seq. -- The National Emission
 5   Standards for Hazardous Air Pollutants, which required said PREMISES OWNER/
 6   CONTRACTOR LIABILITY DEFENDANTS to provide specific safeguards or precautions to
 7   prevent or reduce the inhalation of asbestos dust and other toxic fumes or substances; and said
 8   PREMISES OWNER/CONTRACTOR LIABILITY DEFENDANTS failed to provide the
 9   required safeguards and precautions, or contractors employed by the PREMISES
10   OWNER/CONTRACTOR LIABILITY DEFENDANTS failed to provide the required safeguards
11   and precautions. Defendants' violations of said codes include, but are not limited to:
12                             (a)          Failing to comply with statutes and allowing ambient levels of airborne
13   asbestos fiber to exceed the permissible/allowable levels with regard to the aforementioned
14   statutes;
15                             (b)          Failing to segregate work involving the release of asbestos or other toxic
16   dusts;
17                             (c)          Failing to suppress dust using prescribed ventilation techniques;
18                             (d)          Failing to suppress dust using prescribed "wet down" techniques;
19                             (e)          Failing to warn or educate Decedent or others regarding asbestos or other
20   toxic substances on the premises;
21                             (f)          Failing to provide approved respiratory protection devices;
22                             (g)          Failing to ensure "approved" respiratory protection devices were used
23   adequately;
24                             (h)          Failing to provide for an on-going health screening program for those
25   exposed to asbestos on the premises;
26                             (i)          Failing to provide adequate housekeeping and clean-up of the work place;
27                             (j)          Failing to adequately warn of the hazards associated with asbestos as
28   required by these statutes;


     K:\Injured\28022\FED\PLD\cmp fed wdsrv.wpd                     19
                           COMPLAINT FOR SURVIVAL, WRONGFUL DEATH - ASBESTOS; DEMAND FOR JURY TRIAL
            Case 3:20-cv-04279 Document 1 Filed 06/26/20 Page 20 of 36



 1                             (k)          Failing to adequately report renovation and disturbance of asbestos-
 2   containing materials, including but not limited to B.A.A.Q.M.D. Regulation 11, Rules 2 and 14;
 3                             (l)          Failing to have an asbestos removal supervisor as required by regulation;
 4                             (m)          Failing to get approval for renovation as required by statutes; and
 5                             (n)          Failing to maintain records as required by statute.
 6                65.          PREMISES OWNER/CONTRACTOR LIABILITY DEFENDANTS, and each of
 7   them, were the "statutory employer" of the Decedent, as defined by the California Labor Code
 8   and California case law.
 9                66.          Decedent at all times was unaware of the hazardous condition or the risk of
10   personal injury created by defendants' violation of said regulations, ordinances, or statutes.
11                67.          At all times mentioned herein, Decedent was a member of the class of persons
12   whose safety was intended to be protected by the regulations, standards, statutes, or ordinances
13   described in the foregoing paragraphs.
14                68.          At all times mentioned herein, said PREMISES OWNER/CONTRACTOR
15   LIABILITY DEFENDANTS, and each of them, knew, or in the exercise of ordinary and
16   reasonable care should have known, that the premises that were in their control would be used
17   without knowledge of, or inspection for, defects or dangerous conditions, that the persons present
18   and using said premises would not be aware of the aforesaid hazardous conditions to which they
19   were exposed on the premises, and that such persons were unaware of the aforesaid violations of
20   codes, regulations, and statutes.
21                69.          As a proximate result of the foregoing, Decedent developed asbestos-related
22   illness, which has caused great injury and disability as previously set forth, and plaintiff, has
23   suffered damages as herein alleged.
24                WHEREFORE, plaintiffs, pray judgment against defendants, their ALTERNATE
25   ENTITIES, and each of them, as hereinafter set forth.
26   ///
27   ///
28   ///


     K:\Injured\28022\FED\PLD\cmp fed wdsrv.wpd                      20
                           COMPLAINT FOR SURVIVAL, WRONGFUL DEATH - ASBESTOS; DEMAND FOR JURY TRIAL
            Case 3:20-cv-04279 Document 1 Filed 06/26/20 Page 21 of 36



 1                                                                    IV.
 2                                                      DAMAGES AND PRAYER
 3                WHEREFORE, Plaintiffs pray judgment against defendants, their "alternate entities," and
 4   each of them in an amount to be proved at trial in each individual case, as follows:
 5                             a.           For Plaintiffs’ general damages according to proof;
 6                             b.           For Plaintiffs’ loss of income, wages and earning potential according to
 7                                          proof;
 8                             c.           For Plaintiffs’ medical and related expenses according to proof;
 9                             d.           For funeral expenses according to proof;
10                             e.           For Plaintiffs’ cost of suit herein;
11                             f.           For loss of support according to proof;
12                             g.           For damages for fraud according to proof;
13                             h.           For the loss of care, comfort and society; and
14                             i.           For such other and further relief as the Court may deem just and proper,
15                                          including costs and prejudgment interest.
16   Dated:            June 24, 2020                                BRAYTON˜PURCELL LLP
17
18                                                                  By:
                                                                           David R. Donadio, Esq., CA S.B. #154436
19                                                                         Email: DDonadio@Braytonlaw.com
                                                                           Tel: (415) 898-1555
20                                                                         Fax: (415) 898-1247
                                                                           Attorneys for Plaintiffs
21
22
23                                                            JURY DEMAND
24                Plaintiffs hereby demand trial by jury of all issues of this cause.
25   Dated:              June 24, 2020                              BRAYTON˜PURCELL LLP
26
27                                                                  By:
                                                                           David R. Donadio, Esq., S.B. #154436
28                                                                         Attorneys for Plaintiffs


     K:\Injured\28022\FED\PLD\cmp fed wdsrv.wpd                       21
                           COMPLAINT FOR SURVIVAL, WRONGFUL DEATH - ASBESTOS; DEMAND FOR JURY TRIAL
            Case 3:20-cv-04279 Document 1 Filed 06/26/20 Page 22 of 36



 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
                                                  EXHIBIT A
16
17
18
19
20
21
22
23
24
25
26
27
28


     K:\Injured\28022\FED\PLD\cmp fed wdsrv.wpd              22
                           COMPLAINT FOR SURVIVAL, WRONGFUL DEATH - ASBESTOS; DEMAND FOR JURY TRIAL
            Case 3:20-cv-04279 Document 1 Filed 06/26/20 Page 23 of 36



 1                                                              EXHIBIT A
 2   Decedent: TROY SULLIVAN, Deceased.
 3
 4   Decedent’s injuries: Decedent was diagnosed with lung cancer on or about December 2018, and
 5   with asbestosis and asbestos-related pleural disease on or about June 2002.
 6
 7   Decedent died on June 29, 2019.
 8
 9   Retirement Status:                     Decedent retired from his last place of employment as a result of
10   becoming disabled due to an injury not related to asbestos. He had therefore suffered no
11   disability from his asbestos-related disease as "disability" is defined in California Code of Civil
12   Procedure § 340.2.
13   Employer                                       Location                      Job Title         Dates
14   Swift Manufacturing                            Swift Manufacturing           Laborer           7/1953-5/1954
     1410 6th Avenue                                Columbus, GA
15   Columbus, GA
     also known as:
16   STI Inc.
     Columbus, GA
17
     Job Duties: Decedent recalled working in a large cotton mill starting when he was 15 years old.
18   Decedent recalled extremely dusty conditions. Decedent recalled working as a “dalfer” and
     having to remove the cotton coming off the machine to a “quill,” where it was twisted into
19   thread. Decedent recalled asbestos-insulated pipes in various states of repair running throughout
     the cotton mill. Decedent recalled dust on his hair, face and hands.
20
     Employer                                       Location                      Job Title         Dates
21
     U.S. Navy                                      Naval Training Center         Trainee           6/6/1954-9/1/1954
22                                                  San Diego, CA
23                                                                                Cook              9/16/1954-
                                                                                                    12/3/1954
24
                                                    Naval Receiving Station                         12/3/1954-
25                                                  Treasure Island                                 12/8/1954
                                                    San Francisco, CA
26
27   ///
28   ///

     K:\Injured\28022\FED\PLD\cmp fed wdsrv.wpd                     23
                           COMPLAINT FOR SURVIVAL, WRONGFUL DEATH - ASBESTOS; DEMAND FOR JURY TRIAL
            Case 3:20-cv-04279 Document 1 Filed 06/26/20 Page 24 of 36



 1   Employer                                     Location                     Job Title       Dates
 2   U.S. Navy (cont’d.)                          SALISBURY SOUND              Boiler Mechanic 12/21/1954-
                                                  (AV-13)                                      3/19/1955;
 3                                                                                             4/19/1955-
                                                                                               9/9/1955;
 4                                                                                             11/28/1955-
                                                                                               5/16/1956;
 5                                                                                             6/14/1956-
                                                                                               2/9/1957;
 6                                                                                             2/23/1957-
                                                                                               5/24/1957;
 7                                                                                             6/2/1957-
                                                                                               7/9/1957;
 8                                                                                             7/28/1957-
                                                                                               11/8/1957
 9
                                                  at: Mare Island Naval                        6/14/1956-
10                                                Shipyard                                     8/29/1956
                                                  Vallejo, CA
11
                                                  Naval Receiving Station                      9/30/1955-
12                                                Treasure Island                              11/23/1955;
                                                  San Francisco, CA                            11/8/1957-
13                                                                                             11/14/1957
14                                                Ryukyus Army Hospital        Patient         2/9/1957-
                                                  Okinawa, Japan                               2/23/1957
15
                                                  FORRESTAL                    Boiler Mechanic 1/6/1958-
16                                                (CVA-59)                                     4/25/1958;
                                                                                               5/7/1958-
17                                                                                             8/13/1958;
                                                                                               8/31/1958-
18                                                                                             8/31/1959;
                                                                                               9/5/1959-
19                                                                                             12/23/1959;
                                                                                               1/3/1960-
20                                                                                             9/12/1960;
                                                                                               9/17/1960-
21                                                                                             12/16/1960;
                                                                                               12/26/1960-
22                                                                                             9/14/1961;
                                                                                               10/13/1961-
23                                                                                             11/24/1961
24                                                at: Norfolk Naval Shipyard                   1958
                                                  Portsmouth, VA
25
                                                  U.S. Naval Station                           11/27/1961-
26                                                Mobile, AL                                   11/30/1961
27   ///
28   ///

     K:\Injured\28022\FED\PLD\cmp fed wdsrv.wpd                 24
                           COMPLAINT FOR SURVIVAL, WRONGFUL DEATH - ASBESTOS; DEMAND FOR JURY TRIAL
            Case 3:20-cv-04279 Document 1 Filed 06/26/20 Page 25 of 36



 1   Employer                                     Location                  Job Title         Dates
 2   U.S. Navy (cont’d.)                          MATTAPONI (AO-41)                           11/30/1961-
                                                                                              12/4/1961;
 3                                                                                            12/10/1961-
                                                                                              6/1/1962;
 4                                                                                            6/9/1962-
                                                                                              6/25/1962;
 5                                                                                            7/12/1962-
                                                                                              10/2/1962;
 6                                                                                            10/4/1962-
                                                                                              3/18/1963;
 7                                                                                            3/24/1963-
                                                                                              5/16/1963;
 8                                                                                            5/24/1963-
                                                                                              5/29/1963;
 9                                                                                            7/12/1963-
                                                                                              10/24/1963
10
                                                  at: Todd Shipyard                           1962 (on and off
11                                                Alameda, CA                                 for a total of
                                                                                              approx. 9 weeks)
12
                                                  at: Hunters Point Naval                     11/26/1962-
13                                                Shipyard                                    3/18/1963;
                                                  San Francisco, CA                           3/24/1963-
14                                                                                            4/5/1963
15                                                MIAMI                                       (approx. 1 week in
                                                  (CL-89)                                     early 1962)
16
                                                  at Mare Island Naval
17                                                Shipyard
                                                  Vallejo, CA
18
                                                  Naval Station Treasure                      6/29/1962-
19                                                Island                                      7/11/1962
                                                  San Francisco, CA
20
                                                  Naval Station             Trainee           6/3/1963-
21                                                Petroleum School                            7/12/1963
                                                  Pearl Harbor, HI
22
                                                  Standard Oil/Chevron                        6/3/1963-
23                                                Refinery                                    7/12/1963
                                                  Barbers Point/Kapolei                       (1 week)
24                                                Oahu, HI
25                                                Naval Station Treasure    Prison Guard      10/25/1963-
                                                  Island                                      10/28/1963
26                                                San Francisco, CA
27   Job Duties: Decedent served in the United States Navy. Decedent was a trainee at Naval
     Training Station, San Diego, California. Decedent completed basic training and then worked as a
28   mess cook. Decedent lived in the barracks during basic training and while working as a mess

     K:\Injured\28022\FED\PLD\cmp fed wdsrv.wpd                 25
                           COMPLAINT FOR SURVIVAL, WRONGFUL DEATH - ASBESTOS; DEMAND FOR JURY TRIAL
            Case 3:20-cv-04279 Document 1 Filed 06/26/20 Page 26 of 36



 1   cook. During basic training and while working as a mess cook decedent swept the barracks on a
     daily basis, sweeping up and disturbing the asbestos-containing dust that fell from the asbestos
 2   insulated pipes that ran throughout the barracks.
 3   Decedent worked as a boiler technician on various Navy ships. Decedent recalled flying to
     Okinawa, Japan on a naval troop transport plane after completing basic training. Decedent
 4   recalled receiving on-the-job training as a boiler technician. Decedent removed, cut, and
     replaced asbestos-containing boiler insulation, and removed, mixed, and applied asbestos-
 5   containing refractory cement, while performing service, maintenance, and repairs on BABCOCK
     & WILCOX (BABCOCK & WILCOX COMPANY) boilers, GE (GENERAL ELECTRIC
 6   COMPANY) 400 kilowatt generators that supplied the electricity throughout the ships,
     WORTHINGTON (HALLIBURTON ENERGY SERVICES, INC.) and INGERSOLL RAND
 7   (INGERSOLL-RAND COMPANY) air compressors, and WESTINGHOUSE (CBS
     CORPORATION (FKA VIACOM INC., FKA WESTINGHOUSE ELECTRIC
 8   CORPORATION)) and GE (GENERAL ELECTRIC COMPANY) pumps and turbines.
     Decedent removed and replaced hundreds of asbestos-containing FLEXITALLIC
 9   (FLEXITALLIC, INC.) gaskets, asbestos-containing insulation block manufactured by PABCO
     (FIBREBOARD CORPORATION), and rope-type asbestos-containing valve packing.
10
     Decedent recalled that his first ship, the SALISBURY SOUND, was a sea plane tender with two
11   BABCOCK & WILCOX (BABCOCK & WILCOX COMPANY) boilers, each about 1 story
     high. Decedent recalled the SALISBURY SOUND was at Mare Island Naval Shipyard for
12   repairs. Decedent recalled repairing the BABCOCK AND WILCOX (BABCOCK & WILCOX
     COMPANY) boilers and cutting and installing asbestos-containing JOHNS MANVILLE
13   (MANVILLE TRUST) insulation at this time. Decedent recalled serving on the SALISBURY
     SOUND with Darrel Francis, Kentucky.
14
     Decedent recalled that his next ship, the FORRESTAL, had 4 boiler rooms with two 600-pound
15   BABCOCK & WILCOX (BABCOCK & WILCOX COMPANY) boilers in each room which
     decedent routinely repaired and maintained, disturbing asbestos-containing boiler gaskets and
16   boiler insulation. Decedent was in charge of the number 1 boiler room. Decedent recalled that a
     ruptured pipe caused a boiler to shut down at sea. Decedent recalled that the boiler was turned
17   off, cooled down and the sailors, including himself, were then put to work removing tubes and
     disassembling the whole boiler, including the refractory bricks, disturbing asbestos-containing
18   refractory cement. Decedent recalled that a shutdown at sea occurred and the sailors did most of
     the boiler tear down until the ship went into port at Norfolk Naval Shipyard, where they assisted
19   the civilian boilermen with repairs and cleanup. Decedent recalled this was a major overhaul of
     the ship. Decedent recalled that all of the boilers were taken out of the ship at this time, as was
20   most of the machinery and asbestos-containing insulation. After the boilers, pipes, machines, and
     asbestos-containing insulation were taken off the ship, decedent helped install the new materials.
21   Decedent recalled cutting large rolls of asbestos-containing insulation. Decedent recalled
     installing new asbestos-containing lagging and lagging paste. Decedent removed and replaced
22   the asbestos-containing refractory cement inside the BABCOCK AND WILCOX (BABCOCK &
     WILCOX COMPANY) boilers. Decedent recalled that he did not use any type of mask or
23   respirator during this time. Decedent recalled this work raised a lot of asbestos-containing dust
     into the air, which he breathed in.
24
     Decedent recalled his last ship, the MATTAPONI was an old riveted ship that had been taken out
25   of retirement and was very often taken into repair ports. Decedent recalled being in charge of the
     boiler rooms in this ship and recalled a boiler shutdown while at sea. Decedent recalled the heat
26   in the boiler rooms reached about 120 degrees and recalled that fans were kept going
     continuously to make the area livable. Decedent recalled extremely dusty conditions. Decedent
27   recalled asbestos-containing dust visible in the air. Decedent recalled asbestos-containing dust
     on his and his crew’s hair, face and clothes. Decedent worked in close proximity to machinist
28   mates, electricians, sheet metal workers and insulators.

     K:\Injured\28022\FED\PLD\cmp fed wdsrv.wpd              26
                           COMPLAINT FOR SURVIVAL, WRONGFUL DEATH - ASBESTOS; DEMAND FOR JURY TRIAL
            Case 3:20-cv-04279 Document 1 Filed 06/26/20 Page 27 of 36



 1   After the MATTAPONI collided with the KEARSARGE during refueling operations, the
     MATTAPONI was repaired at Todd Shipyard, Alameda, California. Decedent was in close
 2   proximity to TODD (PUGET SOUND COMMERCE CENTER, INC. (FKA TODD
     SHIPYARDS CORPORATION)) employees as they removed and replaced asbestos-containing
 3   gaskets and insulation during this repair period.
 4   While the MATTAPONI was being repaired at Todd Shipyard, decedent was dispatched to the
     mothball fleet at Mare Island Naval Shipyard where he boarded the mothballed MIAMI, removed
 5   its boiler and piping systems and hauled the soot blowers, valves, pumps and water gauges back
     to be installed on the MATTAPONI. On the MIAMI, decedent removed asbestos-containing
 6   insulation in order to access and disconnect steam valves and pumps. Decedent removed
     asbestos-containing spiral wound gaskets from flanges while disassembling the piping system.
 7   Once back on the MATTAPONI at Todd Shipyard, decedent removed and replaced asbestos-
     containing gaskets and packing while overhauling the newly acquired valves and pumps.
 8
     Decedent visited the Standard Oil/Chevron Refinery, located at Barbers Point/Kapolei, Oahu,
 9   Hawaii, as part of his training at the Naval Station Petroleum School at Pearl Harbor, Hawaii.
     Decedent visited the refinery while it was in operation and when repair and maintenance work
10   was being performed. Decedent was in close proximity to insulators removing asbestos-
     containing insulation and pipefitters removing, cutting, and installing asbestos-containing gaskets
11   and packing.
12   At Naval Station, Treasure Island, San Francisco, California, decedent worked as a prison guard.
     Decedent lived in the barracks during this time and cleaned them on a daily basis, sweeping up
13   and disturbing the asbestos-containing dust that fell from the asbestos-insulated pipes running
     throughout the barracks.
14
     Decedent recalled the following co-workers: Lawrence Delaney, c/o Brayton˜Purcell LLP;
15   Darryl Baker, address currently unknown; Al McDermott, address currently unknown; Quates,
     address currently unknown; Shofe, address currently unknown; Hutley, address currently
16   unknown; and Baker, address currently unknown.
17   Employer                                     Location                 Job Title          Dates
18   U.S. Department of Defense, Naval Weapons Station                     Ordnance           12/6/1963-
     Naval Weapons Station,      Concord, CA                               Worker             5/19/1964
19   Concord, CA
20                                                                         Firefighter        5/20/1964-
                                                                                              5/23/1966;
21                                                                                            1/16/1967-
                                                                                              3/2/1973
22
                                                  MOUNT KATMAI                                12/1970
23                                                (AE-16)                                     (a few hours)
24   Job Duties: Decedent recalled working as a civilian employee at the Concord Naval Weapons
     Station in Concord, California. Decedent was employed first an ordnance worker. Decedent
25   recalled loading ships with 250 and 500 pound blockbuster bombs and other munitions going to
     Vietnam. Decedent recalled using forklifts and cranes to lift bombs off of the train box cars and
26   the trucks that came into the weapons station. Decedent recalled the trains would pull alongside
     the dock and forklifts would be used to unload them. Decedent recalled the cranes would then
27   hoist some forklifts into the holds for use in packing the ammunition in the holds. Decedent
     recalled some of the ships taking as long as two weeks to load. Decedent recalled working all
28   day in the holds and recalled broken, dusty asbestos-containing insulation and pipes everywhere.

     K:\Injured\28022\FED\PLD\cmp fed wdsrv.wpd              27
                           COMPLAINT FOR SURVIVAL, WRONGFUL DEATH - ASBESTOS; DEMAND FOR JURY TRIAL
            Case 3:20-cv-04279 Document 1 Filed 06/26/20 Page 28 of 36



 1   During the course of loading ammunition decedent bumped into and disturbed asbestos-
     containing insulation on pipes and machinery.
 2
     Decedent recalled next working as a firefighter and driving the fire trucks on the Naval station
 3   and in the nearby town of Port Chicago, California. Decedent recalled often working 2 shifts
     consecutively and he recalled that there were many fires in the town at that time. Decedent
 4   recalled using a fire axe to break through burning walls and cutting through dusty, burned
     asbestos-containing insulation. Decedent recalled being near burning houses that had asbestos-
 5   containing siding and insulation that were disturbed as he put out these fires. Decedent recalled
     boarding ships at dockside to put out fires. Decedent recalled using fire retardant gloves, suits
 6   and asbestos blankets. Decedent recalled working in close proximity to machinists, electricians,
     boilermen, sheet metal workers and insulators. Decedent worked in close proximity to PG&E
 7   (PACIFIC GAS AND ELECTRIC COMPANY) employees as they dug up high-voltage wires
     and disturbed asbestos-containing insulation while repairing the wires. Decedent boarded the
 8   MOUNT KATMAI to fight a fire and entered the boiler room, bumping into and disturbing
     asbestos-containing insulation in the course of extinguishing the fire. Decedent recalled that the
 9   fire trucks were repaired in shops at the facility. Decedent recalled observing brake, engine and
     clutch work being carried out on Dodge, Chevrolet, International, Ford, LaFrance and Plymouth
10   vehicles. Decedent’s supervisors included Jack W. Pitts, address currently unknown; W. R.
     Smith, Knightsen, California; D. Margalati, address currently unknown; and D. G. Conley,
11   Antioch, California. Decedent recalled the following co-workers: Manny, address currently
     unknown, Schulp, address currently unknown; William E. Peterson, Concord, California; Danny,
12   address currently unknown, Darryl Baker address currently unknown; Kenny Phipps, Concord,
     California; John Costello, address currently unknown; Walter Britton, Concord, California;
13   James Carrier, Concord, California; B. B. Taha, Pittsburg, California; and Victor L. Moore,
     address currently unknown.
14
     Employer                                     Location                 Job Title          Dates
15
     Maxson Electronics                           Maxson Electronics       Machine            5/23/1966-
16   Sunrise HWY                                  Macon, GA                Operator           7/7/1966 (approx.
     Great River, NY                                                                          1 month)
17
     Job Duties: Decedent worked in the machine shop making components for missiles. Decedent
18   ran a chucker using drill bits.
19   Employer                                     Location                 Job Title          Dates
20   Air Force Logistics Center                   U.S. Air Force Base      Heating            7/12/1966-
     Warner-Robins AFB,                           Warner-Robins AFB        Equipment          7/19/1966
21   Warner-Robins, GA                            Warner-Robins, GA        Repairman
22   Job Duties: Decedent used a broom and dust pan to sweep up areas around boilers and heating
     equipment.
23
     Employer                                     Location                 Job Title          Dates
24
     Martinez Packers Inc.                        Martinez Packers, Inc.   Packer             7/1966-9/1966
25   Martinez, CA                                 Martinez, CA                                (1 Day)
26   Job Duties: Decedent worked as a packer in a canning factory for one day.
27   ///
28   ///

     K:\Injured\28022\FED\PLD\cmp fed wdsrv.wpd                  28
                           COMPLAINT FOR SURVIVAL, WRONGFUL DEATH - ASBESTOS; DEMAND FOR JURY TRIAL
            Case 3:20-cv-04279 Document 1 Filed 06/26/20 Page 29 of 36



 1   Employer                                     Location                    Job Title       Dates
 2   John Baptista                                Various homes and           Laborer         10/1967-12/1968;
     1457 Babel Lane                              businesses in and around                    4/1969-6/1970;
 3   Concord, CA                                  Antioch, CA; Pleasant Hill,                 10/1970-12/1970;
                                                  CA; Moraga, CA; Walnut                      1/1972-12/1972
 4                                                Creek, CA; Orinda, CA;
                                                  Lafayette, CA, Martinez,
 5                                                CA; Danville, CA, and
                                                  Concord, CA
 6
     Job Duties: Decedent recalled that this was a “moonlighting” job and coincided with the years
 7   he was working as a government firefighter. Decedent recalled working a minimum of every
     other day for 8 hours. Decedent recalled using a handsaw and cutting and grinding asbestos-
 8   containing JOHNS-MANVILLE (MANVILLE TRUST) Transite pipe. Decedent recalled
     ordering and collecting the pipe from GENERAL PLUMBING (GENERAL PLUMBING
 9   SUPPLY COMPANY, INC.) in Walnut Creek, California, and a supplier on Market Street in
     Concord, California. Decedent installed septic tanks and sewers. Decedent recalled shoveling
10   dirt. Decedent recalled rebuilding the engine of a 1957 Ford septic tank truck for his employer.
     Decedent recalled replacing the old asbestos-containing gaskets with VICTOR (DCO LLC (FKA
11   DANA COMPANIES, LLC)) asbestos-containing gaskets purchased from KRAGEN AUTO
     PARTS (O’REILLY AUTO ENTERPRISES, LLC (FKA CSK AUTO, INC.)), Concord,
12   California. Decedent recalled the following co-workers: Elliott, last name and address currently
     unknown; Carl Baptista, Concord, California, and company owner John Baptista, deceased.
13
     Employer                                     Location                    Job Title       Dates
14
     Central Moving & Storage                     Unknown residence           Laborer         1/1968-3/1968
15   1561 Carriage Dr.                            Walnut Creek, CA                            (½ Day)
     Walnut Creek, CA
16
     Job Duties: Decedent worked for ½ a day as a furniture mover.
17
     Employer                                     Location                    Job Title       Dates
18
     Antonio Poipao                               Various locations in the    Laborer         4/1970-6/1970;
19   Turlock, CA                                  San Francisco, Bay Area,                    10/1970-6/1971
                                                  including a water line in
20                                                Richmond, CA
21   Job Duties: Decedent recalled that this was a “moonlighting” job and coincided with the years
     he was working as a government firefighter. Decedent recalled working a minimum of every
22   other day for 8 hours. Decedent recalled using a handsaw and cutting and grinding asbestos-
     containing JOHNS-MANVILLE (MANVILLE TRUST) Transite pipe. Decedent installed septic
23   tanks and sewers. Decedent recalled shoveling dirt. Decedent recalled the following co-workers:
     Tony Poipao (deceased); and Elliott, address currently unknown.
24
     Employer                                     Location                    Job Title       Dates
25
     Troy Sullivan’s Septic                       Various single family       Backhoe         4/1973-1980
26   Systems Service,                             dwellings in and around     Operator
     Concord, CA                                  Concord; Danville;
27                                                Lafayette; and Orinda, CA
28   ///

     K:\Injured\28022\FED\PLD\cmp fed wdsrv.wpd                  29
                           COMPLAINT FOR SURVIVAL, WRONGFUL DEATH - ASBESTOS; DEMAND FOR JURY TRIAL
            Case 3:20-cv-04279 Document 1 Filed 06/26/20 Page 30 of 36



 1   Job Duties: Decedent was self-employed. Decedent recalled digging holes and installing gas,
     sewer and water pipes. Decedent recalled using asbestos-containing transite pipe manufactured
 2   by JOHNS-MANVILLE (MANVILLE TRUST). Decedent recalled purchasing supplies from
     GENERAL PLUMBING (GENERAL PLUMBING SUPPLY COMPANY, INC.), in Walnut
 3   Creek, California, and a supply shop on Market Street, Concord, California. Decedent recalled
     beveling, cutting, and grinding pipe ends down with a hand saw. Decedent recalled asbestos-
 4   containing rubber coupling seals. Decedent recalled asbestos-containing dust on his face and
     hands. Decedent recall owning several work vehicles including 2 backhoes, a septic tank truck, a
 5   1952 GMC dump truck, a 1967 Dodge dump truck, 1972 flatbed Ford truck, 2 John Deere
     tractors, a John Deere 2010 and a John Deere 1010, and a Miller trailer. Decedent removed and
 6   replaced asbestos-containing brakes in the 1972 Ford flatbed truck. Decedent removed a bearing
     from the JOHN DEERE (DEERE & COMPANY) 1010 tractor, which required him to remove
 7   the clutch assembly and replace damaged, asbestos-containing friction components in the clutch
     assembly. Removing the brake assembly disturbed asbestos-containing friction dust. Decedent
 8   obtained a new clutch assembly with asbestos-containing friction components from a JOHN
     DEERE (DEERE & COMPANY) dealership in Oakland, California. Decedent disturbed the
 9   asbestos-containing, original equipment manufacturer’s clutch friction components when
     installing them and during subsequent clutch adjustments. Decedent recalled purchasing
10   asbestos-containing replacement parts at KRAGEN AUTO PARTS (O’REILLY AUTO
     ENTERPRISES, LLC (FKA CSK AUTO, INC.), and NAPA AUTO PARTS (GENUINE
11   PARTS COMPANY). Decedent recalled doing all the maintenance work on the vehicles
     including approximately a brake and a clutch job on each vehicle each year he owned them.
12   Decedent recalled that he used asbestos-containing BENDIX (HONEYWELL
     INTERNATIONAL INC.) brake products and BORG-WARNER (MORSE TEC LLC, AS
13   SUCCESSOR-BY-MERGER TO BORG-WARNER CORPORATION) clutch parts. Decedent
     used asbestos-containing VICTOR (DCO LLC (FKA DANA COMPANIES, LLC) gaskets for
14   his engine rebuilding and maintenance work. Decedent performed engine repair work on engines
     he had previously rebuilt, removing asbestos-containing VICTOR (DCO LLC (FKA DANA
15   COMPANIES, LLC)) gaskets he had installed when rebuilding the engines. Decedent recalled
     the following co-workers: his nephew Lucky address currently unknown; son Larry Sullivan,
16   address currently unknown; son-in-law Rich Novo, address currently unknown; son-in-law Lloyd
     Randolph, deceased; and son Troy Randall Sullivan, c/o Brayton˜Purcell LLP.
17
     Employer                                     Location                  Job Title         Dates
18
     V&M Backhoe                                  V&M Backhoe               Backhoe           1981-1983
19   2121 B Piedmont Way                          Pittsburg, CA             Operator
     Pittsburg, CA
20
     Job Duties: Decedent recalled operating a backhoe and performing digging work for various
21   tract home developments, particularly foundations and trenches for water and sewer piping.
     Decedent recalled the following co-workers: Michael Novo, Penn Valley, California; and Rich
22   Novo, address currently unknown.
23   Employer                                     Location                  Job Title         Dates
24   Lisbon Equipment Rental Inc. Lisbon Backhoe Company                    Backhoe           1981-1986
     Lodi, CA                     Concord, CA                               Operator
25
                                                  Various locations along
26                                                Highway 4
                                                  Contra Costa County, CA
27
28   ///

     K:\Injured\28022\FED\PLD\cmp fed wdsrv.wpd                   30
                           COMPLAINT FOR SURVIVAL, WRONGFUL DEATH - ASBESTOS; DEMAND FOR JURY TRIAL
            Case 3:20-cv-04279 Document 1 Filed 06/26/20 Page 31 of 36



 1   Employer                                     Location                   Job Title        Dates
 2   Lisbon Equipment Rental Inc. Lisbon Backhoe Company                     Backhoe          1981-1986
     Lodi, CA (cont’d.)           Concord, CA                                Operator
 3
                                                  Various locations in
 4                                                Oakland, CA; Richmond,
                                                  CA, and San Pablo, CA
 5
                                                  New fire main system
 6                                                Richmond, CA
 7                                                Blackhawk
                                                  Danville, CA
 8
                                                  New Subdivision
 9                                                Pinole, CA
10   Job Duties: Decedent recalled operating a backhoe for construction jobs. Decedent recalled also
     getting down into the trenches to lay pipe and recalled hooking up asbestos-containing JOHNS-
11   MANVILLE (MANVILLE TRUST until 1982 and J-M MANUFACTURING COMPANY, INC.
     from 1983-1986) Transite pipe. Decedent recalled that this company had a contract with PG&E
12   and that he would dig the holes for their new construction and then assist with hooking up gas
     and electric lines. Decedent recalled that PG&E was in the process of replacing their old copper
13   lines with plastic lines and that the crew worked throughout the Bay Area. Decedent worked
     during new construction in the Blackhawk development, Danville, California. Decedent recalled
14   that this company also had a contract with East Bay Municipal Utility District and that the crew
     was sent all around the East Bay to repair lines or to install water lines for new housing
15   developments. Decedent recalled working in close proximity to welders, electricians and
     pipefitters. Decedent was in close proximity to employees of East Bay Municipal Utility District
16   as they cut, beveled, and installed asbestos-cement pipe. Decedent recalled dusty conditions and
     recalled asbestos-containing dust on his hair, face and hands. Decedent recalled working with
17   son-in-law Lloyd Randolph, deceased.
18   Employer                                     Location                   Job Title        Dates
19   Alexander P. Madonna                         Highway 4 and Interstate   Backhoe          1986-1987
     Madonna Construction                         80 near Rodeo, CA          Operator         (8 months)
20   Madonna Inn
     San Luis Obispo, CA
21
     Job Duties: Decedent recalled that he was hired to assist with installing a paved highway.
22   Decedent operated a back hoe and a ram hoe attachment for breaking concrete. Decedent
     recalled working outside.
23
     Employer                                     Location                   Job Title        Dates
24
     Fluor Constructors                           Union Oil Refinery         Backhoe          4/1986-7/1986
25   International Inc.                           Rodeo, CA                  Operator         (4 ½ months)
     9701 Jeronimo Rd.
26   Irvine, CA
27   Job Duties: Decedent recalled working out of Operating Engineers Union Local #3. Decedent
     recalled operating a crane and a backhoe. Decedent recalled that there were miles of asbestos-
28   insulated steam pipes in various states of repair at the refinery. Decedent recalled working near

     K:\Injured\28022\FED\PLD\cmp fed wdsrv.wpd                  31
                           COMPLAINT FOR SURVIVAL, WRONGFUL DEATH - ASBESTOS; DEMAND FOR JURY TRIAL
            Case 3:20-cv-04279 Document 1 Filed 06/26/20 Page 32 of 36



 1   boiler tear-down debris and broken, dusty asbestos-containing insulation in the refinery and
     chemical plant. Decedent recalled asbestos-containing dust visible in the air and dust on his hair,
 2   face and clothes. Decedent recalled working in close proximity to pipefitters, insulators, and
     boiler technicians. Decedent worked in close proximity to PMI (FOLEY-PMI, INC.) pipefitters
 3   as they removed, cut, and installed asbestos-containing packing and gaskets. Decedent recalled
     he was required to wear a hard hat and safety glasses, and sometimes paper coveralls, but not any
 4   respiratory protection. Decedent recalled the following co-worker: Bobby Dobbs, Merlin,
     Oregon. Decedent recalled the following employee of Union Oil, Chuck Miles, Jackson,
 5   California.
 6   Employer                                     Location                    Job Title       Dates
 7   E.E. Gilbert Construction,                   Various locations in and    Backhoe         1987-1991
     Inc., 155 Howe Road,                         around the Bay area,        Operator
 8   Martinez, CA                                 including but not limited
                                                  to:
 9
                                                  Chevron Oil                                 5/19/1987-1989 (2
10                                                Richmond, CA                                years)
11                                                Shell Oil Refinery                          (1 year, on and
                                                  Martinez, CA                                off)
12
                                                  Exxon (Humble Oil)                          (2 months)
13                                                Refinery
                                                  Benicia, CA
14
                                                  Chevron Chemical                            (1 week)
15                                                Richmond, CA
16                                                Monsanto Chemical Plant                     (2 Weeks)
                                                  Martinez, CA
17
                                                  Dow Chemical                                (4 Months)
18                                                Pittsburg, CA
19                                                E.I. Dupont de Nemours &                    (4 Months)
                                                  Co.
20                                                Antioch, CA
21                                                Crown Zellerbach                            (off and on for a
                                                  Wilbur Ave.                                 total of 1 month)
22                                                Antioch, CA
23                                                Allied Chemical                             (1 month)
                                                  Port Chicago Highway
24                                                Pittsburg, CA
25                                                E.E. Gilbert shop
                                                  Howe Road
26                                                Martinez, CA
27   ///
28   ///

     K:\Injured\28022\FED\PLD\cmp fed wdsrv.wpd                   32
                           COMPLAINT FOR SURVIVAL, WRONGFUL DEATH - ASBESTOS; DEMAND FOR JURY TRIAL
            Case 3:20-cv-04279 Document 1 Filed 06/26/20 Page 33 of 36



 1   Employer                                     Location                    Job Title       Dates
 2   E.E. Gilbert Construction,                   Various locations in and    Backhoe         1987-1991
     Inc., 155 Howe Road,                         around the Bay area,        Operator
 3   Martinez, CA (cont’d.)                       including but not limited
                                                  to:
 4
                                                  Atomic Energy                               (1 week)
 5                                                Commission (AEC)
                                                  Lawrence Livermore Lab
 6                                                Livermore, CA
 7                                                U.S. Steel aka U.S. Posco                   (3 weeks)
                                                  Pittsburg, CA
 8
                                                  Tosco Corp.                                 (2 months, on &
 9                                                Avon, CA                                    off)
10                                                Anheuser-Busch Brewery                      (3 weeks)
                                                  (Budweiser)
11                                                Fairfield, CA
12   Job Duties: Decedent recalled working out of Operating Engineers Union Local #3. Decedent
     recalled that this company was primarily a cement contractor. Decedent recalled operating
13   backhoes, bobcats, cranes, boom trucks and dump trucks. Decedent recalled his crew often going
     into the big refineries during plant shutdowns and tearing out old cracked cement and pouring
14   new pre-mixed cement for foundations. Decedent recalled sometimes working in the refineries
     for 2 or more months at a time. Decedent recalled working in the big oil tanks for more than 18
15   hours at a stretch, pouring cement over a rubberized leakproof floor layer.
16   Decedent recalled that his crew was often called into the chemical plants for cement tear out and
     repairs. Decedent recalled that there were miles of insulated steam pipes in all the plants in
17   various states of repair. Decedent recalled working near boiler tear-down debris and broken,
     dusty insulation in the refineries and chemical plants. Decedent recalled AMERICAN
18   STANDARD (TRANE U.S. INC. (FKA AMERICAN STANDARD INC.)) and FOSTER
     WHEELER (FOSTER WHEELER LLC (FKA FOSTER WHEELER CORPORATION)) boilers
19   in the refineries. Decedent recalled INGERSOLL-RAND (INGERSOLL-RAND COMPANY)
     air compressors in the refineries. Decedent recalled dust visible in the air and dust on his hair,
20   face and clothes.
21   At Crown Zellerbach, Antioch, California, decedent removed an existing water main that had
     failed and installed a new water main.
22
     Decedent worked in the tank farm at Exxon (Humble Oil) Refinery, Benicia, California, during a
23   shut down. Decedent removed pipes covered with existing, dilapidated asbestos-containing
     insulation. Decedent disturbed asbestos-containing gaskets when removing pumps from
24   foundations.
25   Decedent worked in the Ortho division of Chevron Chemical, Richmond, California.
26   At U.S. Steel in Pittsburg, California decedent constructed a loading dock on a pier.
27   At Tosco Corp., Avon, California, decedent used a backhoe and other heavy equipment to dig a
     trench and install an underground pipeline.
28

     K:\Injured\28022\FED\PLD\cmp fed wdsrv.wpd                  33
                           COMPLAINT FOR SURVIVAL, WRONGFUL DEATH - ASBESTOS; DEMAND FOR JURY TRIAL
            Case 3:20-cv-04279 Document 1 Filed 06/26/20 Page 34 of 36



 1   Decedent used a hoist and backhoe when constructing new concrete structures at Anheuser-
     Busch Brewery (Budweiser), Fairfield, California.
 2
     At Chevron Oil, Richmond, California, decedent worked in the wax plant. Decedent worked in
 3   close proximity to pipefitters removing asbestos-containing gaskets from flanges as they removed
     pumps and valves. Decedent recalled witnessing a boiler teardown by J.T. THORPE & SON
 4   (J.T. THORPE & SON, INC.) at Standard Oil in Richmond, California. During the boiler tear
     down decedent was in close proximity to J.T. THORPE & SON employees as they removed
 5   asbestos-containing gaskets from boilers. Decedent recalled working in close proximity to crane
     operators, pipefitters, insulators, machinists, painters and boiler technicians. Decedent was
 6   required to wear a hard hat and safety glasses, and sometimes paper coveralls, but not respiratory
     protection. Decedent recalled working in close proximity to DILLINGHAM (DILLINGHAM
 7   CONSTRUCTION N.A., INC.) and TIMEC (BROADSPECTRUM DOWNSTREAM
     SERVICES, INC. (FKA TIMEC COMPANY, INC.)) employees removing existing asbestos-
 8   containing insulation.
 9   Decedent repaired backhoes and bulldozers at his employer’s shop. Decedent removed and
     replaced the asbestos-containing, original equipment manufacturer’s clutches in CATERPILLAR
10   (CATERPILLAR INC.) D6 bulldozers. Decedent removed and replaced asbestos-containing
     brakes, clutch friction components, and engine gaskets when repairing GENERAL MOTORS
11   (GENERAL MOTORS CORPORATION) trucks. Decedent removed and replaced asbestos-
     containing friction components when replacing the clutch in a 1970 CHEVROLET (GENERAL
12   MOTORS CORPORATION) bobtail truck. Decedent removed asbestos-containing exhaust
     manifold gaskets in the engine of a Dodge truck. Decedent installed new asbestos-containing
13   VICTOR (DCO LLC (FKA DANA COMPANIES, LLC)) gaskets and later removed them during
     subsequent repairs to the exhaust manifold. Decedent used compressed air to remove asbestos-
14   containing friction dust from his work areas. Decedent’s employer obtained replacement
     asbestos-containing engine gaskets, asbestos-containing brakes, and asbestos-containing clutch
15   friction components from NAPA AUTO PARTS (GENUINE PARTS COMPANY), Martinez,
     California.
16
     Decedent recalled the following employee of DILLINGHAM CONSTRUCTION: Gene McCoy,
17   deceased. Decedent recalled the owner of the company he worked for was Mark Gilbert,
     deceased. Decedent recalled supervisors: Jim Riener, Antioch, California; and Phil Bioge,
18   Rodeo, California. Decedent recalled co-workers: Jack Kelley, address currently unknown;
     Reggie Cosmos, Bethel Island, California; Reggie Mederas, deceased; Steve, Billy, Paul, Roger,
19   Jessie, Louie, Harvey, and Bobbie, last names and addresses currently unknown. At Tosco Corp.,
     Avon, California, decedent worked with the following Tosco Corp. employees: Charles
20   Grimmett, Brentwood, California; and Ray O’Mary, address currently unknown.
21   Employer                                     Location                  Job Title         Dates
22   Mount Diablo Corp., Inc.                     Unknown location          Equipment         1988
     857 Ponce de Leon Ave.                       Contra Costa County, CA   Operator
23   San Juan, Puerto Rico
24   Job Duties: Decedent recalled operating a bobcat and a loader. Decedent recalled filling in a
     retaining wall.
25
     Employer                                     Location                  Job Title         Dates
26
     Bay Cities Paving & Grading Various City Streets                       Backhoe           1989 (1 day)
27   Inc.                        Lafayette and Orinda, CA                   Operator
     5029 Forni Drive
28   Concord, CA

     K:\Injured\28022\FED\PLD\cmp fed wdsrv.wpd                34
                           COMPLAINT FOR SURVIVAL, WRONGFUL DEATH - ASBESTOS; DEMAND FOR JURY TRIAL
            Case 3:20-cv-04279 Document 1 Filed 06/26/20 Page 35 of 36



 1   Job Duties: Decedent was a backhoe operator.
 2   Employer                                     Location                   Job Title        Dates
 3   Glenwood Construction Inc.                   Unknown                    Unknown          1989 (1 day)
     Bankruptcy
 4   292 Margarita Dr.
     San Rafael, CA
 5
     Job Duties: Decedent did not recall the specifics of this employment.
 6
     Employer                                     Location                   Job Title        Dates
 7
     Lone Star Industries, Inc.                   Unknown                    Unknown          1989 (1 day)
 8   6601 Koll Center Pkwy.
     Pleasanton, CA
 9
     Job Duties: Decedent did not recall the specifics of this employment.
10
     Employer                                     Location                   Job Title        Dates
11
     PMI (Performance                             Various locations in and   Equipment        10/1991-
12   Mechanical, Inc.)                            around the Bay area,       Operator         3/1992
     Pittsburg, CA                                including:                                  (6 Months Total)
13
                                                  Union Oil                  Equipment        1991
14                                                Rodeo, CA                  Operator         (1 month)
15                                                Dow Chemical,              Equipment        (5 months)
                                                  Pittsburg, CA              Operator
16
     Job Duties: Decedent recalled working out of Operating Engineers Union Local #3. Decedent
17   recalled that this company had contracts with various plants to remove old pipes and install new
     ones. Decedent recalled operating a crane and a backhoe. At Union Oil, Rodeo, California,
18   decedent operated a crane and performed rigging work during the construction of new vessels.
     At Dow Chemical, Pittsburg, California, decedent installed a fire main system in a new unit.
19   Decedent recalled working in close proximity to pipefitters, insulators, and boiler technicians.
     Decedent recalled co-workers: Paul, Bobbie, and Billy, last names and addresses currently
20   unknown.
21
     NON-OCCUPATIONAL EXPOSURE:
22
     FRICTION:
23   Decedent recalled working in his father’s automobile repair business in Macon, Georgia, from
     the time he was 8 years old, around 1945. Decedent recalled working on used vehicles in the late
24   1940s and the 1950s. Decedent later recalled performing repairs on vehicles belonging to family,
     friends and neighbors from the mid-1960s to the early 1990s, when he stopped because of a bad
25   back injury. Decedent recalled he had a semi-professional mechanic’s shop in his garage and did
     all types of vehicle repairs over the years. Decedent recalled he used an arcing machine to shape
26   asbestos-containing brake shoes and an air compressor to blow asbestos-containing dust and
     debris out of the brake drums. Decedent recalled dusty, dirty conditions as well as the asbestos-
27   containing dust on his hair, face and hands. Decedent recalled that he performed over 100 brake
     jobs during these years on various makes of used vehicles. In the early 1970s decedent removed
28   and replaced the asbestos-containing, original equipment manufacturer’s brakes in a 1969 FORD

     K:\Injured\28022\FED\PLD\cmp fed wdsrv.wpd                  35
                           COMPLAINT FOR SURVIVAL, WRONGFUL DEATH - ASBESTOS; DEMAND FOR JURY TRIAL
            Case 3:20-cv-04279 Document 1 Filed 06/26/20 Page 36 of 36



 1   (FORD MOTOR COMPANY). Decedent identified the asbestos-containing brakes he removed
     as being original equipment manufacturer’s material because he purchased the vehicle with low
 2   mileage. Decedent recalled purchasing brake products manufactured by NISSAN (NISSAN
     NORTH AMERICA, INC.), STANDARD MOTOR PRODUCTS (STANDARD MOTOR
 3   PRODUCTS, INC.), BENDIX (HONEYWELL INTERNATIONAL INC.), FIRESTONE
     (BRIDGESTONE AMERICAS TIRE OPERATIONS, LLC (FKA
 4   BRIDGESTONE/FIRESTONE NORTH AMERICAN TIRE, LLC), BRIDGESTONE
     (BRIDGESTONE AMERICAS TIRE OPERATIONS, LLC (FKA
 5   BRIDGESTONE/FIRESTONE NORTH AMERICAN TIRE, LLC)), TOYOTA (TOYOTA
     GENUINE PARTS), and GM (GENERAL MOTORS CORPORATION). Decedent recalled
 6   purchasing clutch products manufactured by BORG-WARNER (MORSE TEC LLC, AS
     SUCCESSOR-BY-MERGER TO BORG-WARNER CORPORATION). Decedent recalled
 7   purchasing supplies from ANTIOCH AUTO SUPPLY; SHANNON AUTO PARTS, Main St.,
     Oakley, California, MONUMENT AUTO PARTS (TRIMON, INC), Clayton Road, Concord,
 8   California, MONUMENT AUTO PARTS (TRIMON, INC) Delta Fair Blvd., Antioch,
     California, NAPA AUTO PARTS (GENUINE PARTS COMPANY), Brentwood Blvd.,
 9   Brentwood, California, NAPA AUTO PARTS, (GENUINE PARTS COMPANY) East 18th
     Street, Antioch, California; CHIEF AUTO PARTS (AUTOZONE WEST LLC), Oakley,
10   California; and GRAND AUTO (O’REILLY AUTO ENTERPRISES, LLC (FKA CSK AUTO,
     INC.)), Antioch, California. Decedent’s son, Troy Randall Sullivan, c/o Brayton˜Purcell LLP,
11   assisted his father well over 100 times on vehicle repairs and maintenance throughout the 1970s,
     including brake and engine work. Decedent’s son recalled decedent sanded and installed NAPA-
12   branded (GENUINE PARTS COMPANY and PNEUMO ABEX LLC) and RAYBESTOS
     (RAYMARK INDUSTRIES, INC.) brakes on multiple vehicles. Decedent’s son recalled
13   decedent installed asbestos-containing clutches manufactured by RAYBESTOS (RAYMARK
     INDUSTRIES, INC.) on multiple vehicles. Decedent’s son recalled decedent removed existing
14   asbestos-containing valve cover and exhaust manifold gaskets. Decedent’s son recalled decedent
     installed new asbestos-containing valve cover and exhaust manifold gaskets manufactured by
15   FEL-PRO (FEDERAL-MOGUL ASBESTOS PERSONAL INJURY TRUST AS SUCCESSOR
     TO FELT-PRODUCTS MANUFACTURING CO.) and VICTOR (DCO LLC (FKA DANA
16   COMPANIES, LLC)). Decedent’s son recalled that on subsequent repairs to the same vehicles,
     decedent later removed many of the FEL-PRO (FEDERAL-MOGUL ASBESTOS PERSONAL
17   INJURY TRUST AS SUCCESSOR TO FELT-PRODUCTS MANUFACTURING CO.) and
     VICTOR (DCO LLC (FKA DANA COMPANIES, LLC)) he previously installed. Decedent’s
18   son recalled decedent cleaned leftover asbestos-containing gasket residue using sandpaper prior
     to installing new gaskets. Decedent’s son recalled decedent purchased asbestos-containing
19   replacement parts from MONUMENT AUTO PARTS (TRIMON, INC), Clayton Road, Concord,
     California.
20
     HOME REMODEL:
21   Decedent purchased and remodeled his home at 201 Wellington Circle, Clyde, California, in the
     early 1960s. Decedent removed existing plaster and lath interior walls and cut, installed, taped,
22   and finished drywall interior walls. Decedent purchased and remodeled his home at 5281
     Concord Boulevard, Concord, California in 1973. Decedent remodeled the bedrooms and
23   bathroom of this house, added a spare room, and added a home office. Decedent mixed, applied,
     and sanded asbestos-containing PACO (KELLY-MOORE PAINT COMPANY, INC.) QUIK-
24   SET joint compound. Decedent was assisted in this home remodel work by his friends Ron
     McCoy, deceased; and Gene McCoy, deceased.
25
26
27
28

     K:\Injured\28022\FED\PLD\cmp fed wdsrv.wpd              36
                           COMPLAINT FOR SURVIVAL, WRONGFUL DEATH - ASBESTOS; DEMAND FOR JURY TRIAL
